MEMORANDUM OPINION

                                          No. 04-11-00492-CV

           IN RE FPIC, L.L.C., JEAP SOLUTIONS, L.L.C., DPIC, L.L.C., DPLS, L.L.C.,
              DPLS II, L.L.C., FBP, INC., FPLS, L.L.C., FPLS II, L.L.C., FPMB, INC.,
                        DASH PARTNERS, LP, AND PROSPECT, L.L.C.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 17, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus. The court is of the

opinion that relief should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relators’ petition

for writ of mandamus is denied. Relators shall pay all costs incurred in this proceeding.

                                                                   PER CURIAM




1
 This proceeding arises out of Cause No. 2009-CI-03462, styled Javier A. Pena d/b/a PHI Contractors v. Funding
Partners, LP, et al., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Barbara
Hanson Nellermoe presiding.